DETAILED ACTION
Applicant’s submission filed on 05/12/2022 has been entered. Claims 24-25, 27-34, 36, 38 - 43 have been examined. Claims 1-23, 26, 35, 37, 44, 45 are cancelled. 

Response to Arguments
With regards to claim objections,  Applicant’s amendments overcome the objection. Therefore, the objection is withdrawn. 
With regards to 112 rejection (Claims 24, 32,,36,33,42), Applicant amendments overcome the rejection . Therefore, the rejection is withdrawn. 
With regards to 112 rejection (claims 41,43), Examiner did not see any amendments nor arguments for claim 41, 43. Therefore, the rejection of claim 41,43 are maintained. 
With regards to 112 rejection (claims 39,40), Applicant’s amendment does not overcome the rejection, Therefore, the rejection is maintained (see 112 rejection below for details). 

Applicant argument # 1 
 	Applicant argues that the cited  references fails to disclose  adaptation  of a SIP request  by a device that receives  the request and then forwards the adapted SIP request . 
Examiner response to Applicant argument #1
The examiner respectfully disagrees. Applicant relied on his argument is that there is no indication in Gallant  that the SIP invite  request is modified much less in a way that restricts the permitted responses by the called devices and there is no teaching in Linander that the communication request be adapted by a receiving device and then forwarded toward  the destination after it is  adapted. 
 In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The claim 24 recites “ providing, by the communications handling server and responsive to the SIP request, an adapted SIP request for establishing the communication session, the adapted SIP request including a designated SIP header comprising a restriction imposed on a response permitted by the second multimedia UE in reply to the SIP request for establishing the communication session”
Gallant teaches providing, by the communications handling server and responsive to the SIP request, an adapted SIP request for establishing the communication session, the adapted SIP request including a designated  SIP header in reply to the SIP request for establishing the communication session. Gallant’s invention teaches that  the location server responds in step 313 with a SIP "300 Multiple Choices" message indicating that it has found the Find-Me list for User B. This response comprises a list of contacts at which communication with User B should be attempted, in this case Terminals 1, 2 and 3. Also Fig.7 shows an adapted request (Multiple choice 300) including a restriction on a response permitted by the at least one UE in reply to a the request for establishing a communication (See Fig.3&7, ¶ 0084). 
However, Gallant does not explicitly teach an adapted request comprising a designated header comprising a restriction imposed on a response permitted by the second multimedia UE 
Linander teaches  an adapted request comprising a designated header comprising a restriction imposed on a response permitted by the second multimedia UE.  Linander’s invention teaches that each of the first plurality of communication request messages include dynamically generated filter parameters. The dynamically generated filter parameters may be used to restrict the number of responses to any given communication request message by allowing only selected nodes respond to specific communication request messages. Each time a new communication request message is to be transmitted with filter parameters, the filter parameters may be dynamically modified in order to allow different groups of nodes to respond to the communication request message (See Abstract – Col.4, lines 1-20).
Therefore,  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of SIP taught by Gallant to include the teachings of Linander. The motivation for doing so is to allow the system to limit the number of responses to the communication request messages which are transmitted on the communication channel. In this way, by limiting the number of responses which may be transmitted at specified times over the communication channel, the likelihood of signal collisions occurring on the communication channel may be reduced ( Col.3, lines 60-65- Linander).

Note: 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kneckt et al.  Patent No. US 9,294883 B2 -  (Fig.1b, Col.11, lines 60-70;Col.12, lines 1-15). 




Claim Objections
Claim 36 is objected to because of the following informalities: 
With regards to claim 36, the claim recites “… network the second multimedia UE”. The examiner suggests amending the claim to recite “ …network to the second multimedia UE”. Appropriate correction is required. 

Allowable Subject Matter

Claim 34 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 38  would be allowable if rewritten to overcome the claim objection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 39-40  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39,40,41,43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


With regards to Claims  39,40, the claims  recite “instruction  are such that a  network node”  it is unclear  if the network node is part of the  communication handling server or  that the network node is not part of the server. The specification recites  in Page 3, lines 29-34 “ a communication handling server and network node for controlling  communication session establishment….”  and Page 10, lines 19-25 “ a network node for use in an IMS multimedia communications network includes a communications handling server”. Therefore, the examiner is unable to determine the metes and bounds of the claim language. 

With regards to Claim 41, the claim recites “the instruction”  it is unclear what the instruction is referring to . Therefore, the examiner is unable to  determine the metes and bounds of the claim language. 

With regards to Claim 41, the claim recites “ the second multimedia  UE comprising: transmitting a response …. To the second multimedia UE”  it is unclear how the second multimedia UE  transmitting a response to the second multimedia UE. Therefore, the examiner is unable to determine the metes and bounds of the claim language. 


With regards to claim 43, the claim recites “the UE support processing”. It is unclear what the UE is referring to because claim 41 which claim 43 indirectly depends on recites  a first UE and a second UE. Therefore, the examiner is unable to determine the metes and bounds of the claim language. 
      









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 24-25, 33,36,41 rejected under 35 U.S.C. 103 as being unpatentable over Gallant et al. Publication No US 2002/0136206 A1 (Gallant hereinafter) in view of Linander et al. Patent No. US 7,110,419 B1 (Linander hereinafter) 

Regarding claim 24,

Gallant teaches  a method of controlling communication session establishment in a multimedia over Internet Protocol (IP) based communications network between a first multimedia User Equipment (UE) registered in the communications network with a first subscriber and a  second multimedia User Equipment (UE) registered in the communications network with a second subscriber, the second multimedia UE comprising one of a plurality of second multimedia UEs registered in the communications network with the second subscriber (Fig.2 -4,¶ 0083-0084) , the method comprising: 

receiving, by a communications handling server of the communications network and from the first multimedia UE, a Session Initiation Protocol (SIP) request for establishing a communication session with at least one second multimedia UE of the plurality of second multimedia UEs (¶ 083 &0084; Fig.3; receiving a SIP Invite request for establishing a communication session with at least one contact of the plurality of Contact addresses at the LS server); 

 providing, by the communications handling server and responsive to the SIP request, an adapted SIP request for establishing the communication session, the adapted  SIP request including a designated SIP header  in reply to the SIP request for establishing the communication session (¶ 0084 -  the location server responds in step 313 with a SIP "300 Multiple Choices" message indicating that it has found the Find-Me list for User B. This response comprises a list of contacts at which communication with User B should be attempted, in this case Terminals 1, 2 and 3.; Fig.3 - the location server responds in step 313 with a SIP "300 Multiple Choices" message – Fig.7 – shows an adapted request (Multiple choice 300) including a restriction on a response permitted by the at least one UE in reply to a the request for establishing a communication - Contact: Term Al <sip:5551256@176.43.22. l>; final=yes Contact: Term A2<sip:4536254@156.34.24.5>; final=n tcontextinfo Contact: Term A3<sip:7467777@176.23.24.6>;final=yesContactTermA4<sip:7587465@165.25.43.7>;final=yes); and
 forwarding the adapted SIP request, by the communications handling server and in the communications network to the second multimedia UE (Fig.3 – shows providing the adapted request by the LS server to the NS1 in the network communication – ¶ 0096 – Upon receiving the "multiple choices" response from LS 640, NS 630a begins the sequence of messaging to each contact in the contact list provided by LS 640. As seen in message 700, the first contact Al has a "final=yes" parameter indicating that no further address look-up is required. Accordingly, NS 630a simply sends an INVITE message along message path 653 directly to a terminal 622 corresponding to contact Al. This activity is similar to the customary way in which a proxy attempts to reach a destination). 
However, Gallant does not explicitly teach 
the adapted request  including a designated header comprising  a restriction imposed  on a response permitted by the second multimedia UE in reply to the request 
Linander teaches 
adapted request  including a designated header comprising  a restriction imposed  on a response permitted by the second multimedia UE in reply to the request (Abstract, Col.4, lines 1-20 - Each of the first plurality of communication request messages include dynamically generated filter parameters. The dynamically generated filter parameters may be used to restrict the number of responses to any given communication request message by allowing only selected nodes respond to specific communication request messages. Each time a new communication request message is to be transmitted with filter parameters, the filter parameters may be dynamically modified in order to allow different groups of nodes to respond to the communication request message).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gallant to include the teachings of Linander. The motivation for doing so is to allow the system to limit the number of responses to the communication request messages which are transmitted on the communication channel. In this way, by limiting the number of responses which may be transmitted at specified times over the communication channel, the likelihood of signal collisions occurring on the communication channel may be reduced ( Col.3, lines 60-65- Linander).
Regarding claim 25,
 
Gallant further teaches 
wherein, for each of the plurality of second multimedia UEs, the communications handling server provides and forwards an adapted SIP request for establishing the communication session (¶ 0085 &0086 - In step 321, proxy NSl attempts contact via Terminal 2 by sending an INVITE message. In step 323, Terminal 2 sends back a "180 Ringing" provisional response as a progress indicator telling the calling party that the terminal is ringing (telephone) or otherwise alerting users in the vicinity of an incoming call – ¶ 0053)

 Regarding claim 33,
 
Gallant teaches  a method of controlling communication session establishment between a first multimedia User Equipment (UE) and a second multimedia User Equipment (UE) configured to operate in a multimedia over Internet Protocol (IP) based communications network, the first multimedia UE being registered in the communications network with a first subscriber and the second multimedia UE being one of a plurality of second multimedia UEs registered in the communications network with a second subscriber, the method comprising: 
receiving, by the second multimedia UE, an adapted Session Initiation Protocol (SIP) request for establishing a communication session with the first multimedia UE the adapted  request including a designated SIP header; processing, by the second multimedia UE, an instruction included in the SIP request (¶ 0096 - Upon receiving the "multiple choices" response from LS 640, NS 630a begins the sequence of messaging to each contact in the contact list provided by LS 640. As seen in message 700, the first contact Al has a "final=yes" parameter indicating that no further address look-up is required. Accordingly, NS 630a simply sends an INVITE message along message path 653 directly to a terminal 622 corresponding to contact Al. This activity is similar to the customary way in which a proxy attempts to reach a destination – Fig 8 -INVITE <sip sip:4536254@156.34.24.S;final=no;contextinfo= ... > SIP/2.0). ). 


 transmitting, by the second multimedia UE, a response in accordance with [...] SIP request (¶ 0085 &0086 - In step 321, proxy NSl attempts contact via Terminal 2 by sending an INVITE message. In step 323, Terminal 2 sends back a "180 Ringing" provisional response as a progress indicator telling the calling party that the terminal is ringing (telephone) or otherwise alerting users in the vicinity of an incoming call)..

However, Gallant does not explicitly teach 
an adapted request including a designated header comprising  a restriction imposed on a response permitted by the second multimedia UE in reply to the request; transmitting, by the second multimedia UE, a response in accordance with the processed instruction included in the request
Linander teaches 
an adapted request including a designated header comprising  a restriction imposed on a response permitted by the second multimedia UE in reply to the request; transmitting, by the second multimedia UE, a response in accordance with the processed instruction included in the request  (Abstract, Col.4, lines 1-20 - Each of the first plurality of communication request messages include dynamically generated filter parameters. The dynamically generated filter parameters may be used to restrict the number of responses to any given communication request message by allowing only selected nodes respond to specific communication request messages. Each time a new communication request message is to be transmitted with filter parameters, the filter parameters may be dynamically modified in order to allow different groups of nodes to respond to the communication request message).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gallant to include the teachings of Linander. The motivation for doing so is to allow the system to limit the number of responses to the communication request messages which are transmitted on the communication channel. In this way, by limiting the number of responses which may be transmitted at specified times over the communication channel, the likelihood of signal collisions occurring on the communication channel may be reduced ( Col.3, lines 60-65- Linander)
Regarding claim 36,


Gallant teaches  a communications handling server for controlling communication session establishment in a multimedia over Internet Protocol (IP) based communications network between a first multimedia User Equipment (UE) registered in the communications network with a first subscriber and a  second multimedia User Equipment (UE) registered in the communications network with a second subscriber, the second multimedia UEs comprising one of a plurality of second multimedia UE registered in the communications network with the second subscriber, the communications handling server comprising:

receiving, by a communications handling server of the communications network and from the first multimedia UE, a Session Initiation Protocol (SIP) request for establishing a communication session with at least one second multimedia UE of the plurality of second multimedia UEs (¶ 083 &0084; Fig.3; receiving a SIP Invite request for establishing a communication session with at least one contact of the plurality of Contact addresses at the LS server); 

 providing, by the communications handling server and responsive to the SIP request, an adapted SIP request including a SIP designated header for establishing the communication session, the adapted SIP request including  a designated SIP header  (¶ 0084 -  the location server responds in step 313 with a SIP "300 Multiple Choices" message indicating that it has found the Find-Me list for User B. This response comprises a list of contacts at which communication with User B should be attempted, in this case Terminals 1, 2 and 3.; Fig.3 - the location server responds in step 313 with a SIP "300 Multiple Choices" message – Fig.7 – shows an adapted request (Multiple choice 300) including a restriction on a response permitted by the at least one UE in reply to a the request for establishing a communication - Contact: Term Al <sip:5551256@176.43.22. l>; final=yes Contact: Term A2<sip:4536254@156.34.24.5>; final=n tcontextinfo Contact: Term A3<sip:7467777@176.23.24.6>;final=yesContactTermA4<sip:7587465@165.25.43.7>;final=yes); and

 forwarding the adapted SIP request, by the communications handling server and in the communications network to the second multimedia UE (Fig.3 – shows providing the adapted request by the LS server to the NS1 in the network communication – ¶ 0096 – Upon receiving the "multiple choices" response from LS 640, NS 630a begins the sequence of messaging to each contact in the contact list provided by LS 640. As seen in message 700, the first contact Al has a "final=yes" parameter indicating that no further address look-up is required. Accordingly, NS 630a simply sends an INVITE message along message path 653 directly to a terminal 622 corresponding to contact Al. This activity is similar to the customary way in which a proxy attempts to reach a destination).
However, Gallant does not explicitly teach 
the adapted request  including a designated header comprising a restriction imposed on a response permitted by the second multimedia UE in reply to the request 
Linander teaches 
adapted request  including a designated header comprising a restriction imposed on a response permitted by the second multimedia UE in reply to the request (Abstract, Col.4, lines 1-20 - Each of the first plurality of communication request messages include dynamically generated filter parameters. The dynamically generated filter parameters may be used to restrict the number of responses to any given communication request message by allowing only selected nodes respond to specific communication request messages. Each time a new communication request message is to be transmitted with filter parameters, the filter parameters may be dynamically modified in order to allow different groups of nodes to respond to the communication request message).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gallant to include the teachings of Linander. The motivation for doing so is to allow the system to limit the number of responses to the communication request messages which are transmitted on the communication channel. In this way, by limiting the number of responses which may be transmitted at specified times over the communication channel, the likelihood of signal collisions occurring on the communication channel may be reduced ( Col.3, lines 60-65- Linander)
Regarding claim 41,

Galllant teaches a second multimedia User Equipment (UE) configured to establish a communication session with a first multimedia UE over a multimedia over Internet Protocol (IP) based communications network, the first multimedia UE being registered in the communications network with a first subscriber and the second multimedia UE comprising one of a plurality of second multimedia UEs registered in the communications network with a second subscriber (Fig.2-4,¶ 0082-84), the second multimedia UE comprising:

processing circuitry; memory containing instructions executable by the processing circuitry whereby the UE is operable to control communication session establishment by: receiving, from the first multimedia UE, a Session Initiation Protocol (SIP) request including a designated SIP header  for establishing a communication session; processing[..] the SIP request , the SIP request including a designated SIP header (¶ 0096 - Upon receiving the "multiple choices" response from LS 640, NS 630a begins the sequence of messaging to each contact in the contact list provided by LS 640. As seen in message 700, the first contact Al has a "final=yes" parameter indicating that no further address look-up is required. Accordingly, NS 630a simply sends an INVITE message along message path 653 directly to a terminal 622 corresponding to contact Al. This activity is similar to the customary way in which a proxy attempts to reach a destination – Fig 8 -INVITE <sip sip:4536254@156.34.24.S;final=no;contextinfo= ... > SIP/2.0). ). 


 Transmitting a response in accordance with [...] SIP request to the second multimedia  UE(¶ 0085 &0086 - In step 321, proxy NSl attempts contact via Terminal 2 by sending an INVITE message. In step 323, Terminal 2 sends back a "180 Ringing" provisional response as a progress indicator telling the calling party that the terminal is ringing (telephone) or otherwise alerting users in the vicinity of an incoming call)..

However, Gallant does not explicitly teach 

a request  including a designated  header comprising  a restriction imposed on a response permitted by the second multimedia UE in reply to the request; processing the instruction included in the request,  transmitting, a response in accordance with the processed instruction included in the  request.
Linander teaches 
Receiving from a first  UE , a request  including a designated  header comprising  a restriction imposed on a response permitted by the second multimedia UE in reply to the request; processing the instruction included in the request,  transmitting, a response in accordance with the processed instruction included in the  request  (Abstract, Col.4, lines 1-20 - Each of the first plurality of communication request messages include dynamically generated filter parameters. The dynamically generated filter parameters may be used to restrict the number of responses to any given communication request message by allowing only selected nodes respond to specific communication request messages. Each time a new communication request message is to be transmitted with filter parameters, the filter parameters may be dynamically modified in order to allow different groups of nodes to respond to the communication request message).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gallant to include the teachings of Linander. The motivation for doing so is to allow the system to limit the number of responses to the communication request messages which are transmitted on the communication channel. In this way, by limiting the number of responses which may be transmitted at specified times over the communication channel, the likelihood of signal collisions occurring on the communication channel may be reduced (Col.3, lines 60-65- Linander).

Claims 27-30, 42 rejected under 35 U.S.C. 103 as being unpatentable over Gallant in view of Linander further in view of Lau et al. Publication No. US20140068710 A1 (Lau hereinafter) 

 Regarding claim 27,
 
Gallant teaches wherein the adapted SIP request is based on at least one of communication [..] profile  by which a corresponding second multimedia UE is registered in the communications network and communication information relating to the second subscriber. (¶ 0015). However, Gallant does not explicitly teach that the SIP adapted request is based on at least one of communication capabilities 
Lau teaches 
 
an adapted SIP request is based on at least one of communication capabilities by which a corresponding UE is registered in the communications network   (¶ 0055 - network 105 may alert user devices in a sequential order based on predetermined attributes associated with user devices 102 in network 105, such as based on a service type, a device type, a type of network gateway, etc. For example, if the predetermined attribute is a service type and the call is a voice only call, the sequential order may be cell phone first, tablet computer second, and television set last (i.e., based on voice call capabilities of available user devices 102). If the call is a video call, then the sequential order may be television set first, tablet computer second, and then cell phone (i.e., based on video capabilities of available user devices 102 – Claim 1)
 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gallant to include the teachings of Lau. The motivation for doing so is to allow the system to connect to network based on configuration capability of the different user devices (¶ 0026 – Lau).
 Regarding claim 28,
 
Gallant teaches 


wherein the communications handling server is (SIP) Application Server (AS) operating in the communications network (Fig.3 i.e.  – SIP Server operating in a network 101);

wherein the providing the adapted request comprises including a designated SIP header in at least one of a SIP Invite request and a SIP Message request to be forwarded to a UE((¶ 0085 &0086 - In step 321, proxy NSl attempts contact via Terminal 2 by sending an INVITE message. In step 323, Terminal 2 sends back a "180 Ringing" provisional response as a progress indicator telling the calling party that the terminal is ringing (telephone) or otherwise alerting users in the vicinity of an incoming call). 
However, Gallant does not explicitly teach  

wherein the communications network is an Internet Protocol Multimedia Subsystem, (IMS) based multimedia over IP network;

Lau teaches 
communications network is an Internet Protocol Multimedia Subsystem, (IMS) based multimedia over IP network (¶ 0013 – IMS network over IP network);

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gallant to include the teachings of Lau. The motivation for doing so is to allow the system to use the IMS network for supporting a variety of real-time, interactive services and applications
 Regarding claim 29,
 
Gallant teaches wherein the designated SIP header  on a response by a second multimedia UE to the SIP request for establishing the communication session (Fig.5,7¶ 0095,¶ 0084). However, Gallant does not explicitly teach that the header comprise an instruction imposing a restriction on a response by a second UE to the request. 
Linander teaches 
a header comprise an instruction imposing a restriction on a response by a second UE to the request.  (Abstract, Col.4, lines 1-20 - Each of the first plurality of communication request messages include dynamically generated filter parameters. The dynamically generated filter parameters may be used to restrict the number of responses to any given communication request message by allowing only selected nodes respond to specific communication request messages. Each time a new communication request message is to be transmitted with filter parameters, the filter parameters may be dynamically modified in order to allow different groups of nodes to respond to the communication request message).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gallant to include the teachings of Linander. The motivation for doing so is to allow the system to limit the number of responses to the communication request messages which are transmitted on the communication channel. In this way, by limiting the number of responses which may be transmitted at specified times over the communication channel, the likelihood of signal collisions occurring on the communication channel may be reduced ( Col.3, lines 60-65- Linander).
 Regarding claim 30,
 
Gallant further teaches 

wherein the providing an adapted SIP request by the SIP AS comprises retrieving, by the SIP AS, the designated SIP header from a designated server (¶ 0084 - a "100 Trying" provisional response is sent back to the User A terminal as a call progress indicator of sorts. Soon thereafter, the location server responds in step 313 with a SIP "300 Multiple Choices" message indicating that it has found the Find-Me list for User B. This response comprises a list of contacts at which communication with User B should be attempted, in this case Terminals 1, 2 and 3).; Fig.5 & Fig.7; ¶ 0095 -, contact section 708 is significantly different than section 508 of FIG. 5. In section 708, the contact list is noticeably shorter than section 508, even though the call circumstances are equivalent. Moreover, each contact listed in section 708 further comprises an added parameter not found among the contacts in section 508. Specifically, some contacts have a "final=yes" parameter 714. In accordance with a preferred embodiment of the present invention, these correspond to contact addresses for which no further location server lookup is necessary).

Regarding claim 42,
 
Gallant teaches 
wherein the second multimedia UE is configured to operate in an IP communications network; wherein the instructions are such that the second multimedia UE is configured to: receive a designated Session Initiation Protocol (SIP) header in at least one of a SIP Invite request and a SIP Message request, the designated SIP header including the instruction; process the designated SIP header; and transmitting a SIP response in accordance with the instruction included in the designated SIP header((Para 0085 &0086 - In step 321, proxy NSl attempts contact via Terminal 2 by sending an INVITE message. In step 323, Terminal 2 sends back a "180 Ringing" provisional response as a progress indicator telling the calling party that the terminal is ringing (telephone) or otherwise alerting users in the vicinity of an incoming call). 
Gallant does not explicitly teach  

wherein the communications network is an Internet Protocol Multimedia Subsystem, (IMS) based multimedia over IP network;

Lau teaches 

communications network is an Internet Protocol Multimedia Subsystem, (IMS) based multimedia over IP network (¶0013 – IMS network over IP network);

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gallant to include the teachings of Lau. The motivation for doing so is to allow the system to use the IMS network for supporting a variety of real-time, interactive services and applications.
Claims 31, 43 are rejected under 35 U.S.C. 103 as being unpatentable over Gallant in view of Linander further in view of Lau further in view of Montemurro et al. Publication No. US 2010/0142517 A1 (Montemurro hereinafter) 
 Regarding claim 31,
 
Gallant teaches 
wherein the providing, by the SIP AS, the designated SIP header in at least one of the SIP Invite  request and the SIP Message request ((¶ 0085 &0086 - In step 321, proxy NSl attempts contact via Terminal 2 by sending an INVITE message. In step 323, Terminal 2 sends back a "180 Ringing" provisional response as a progress indicator telling the calling party that the terminal is ringing (telephone) or otherwise alerting users in the vicinity of an incoming call). 

Gallant does not explicitly teach the SIP AS providing the designated SIP header only if a SIP User Agent (UA) of a corresponding UE supports the designated SIP header and has indicated the support to the SIP AS
Montemurro teaches 

the SIP AS providing the designated SIP header only if a SIP User Agent (UA) of the corresponding UE supports the designated SIP header and has indicated the support to the SIP AS (¶ 120 - draft-ietf-sip-session-policy-framework-05 does not currently define the Policy-Contact header being used in a SIP REGISTER or SIP 200OK, so this embodiment can be implemented as a SIP extension to draft-ietf-sip-session-policy-framework-05. To indicate support for this extension, the SIP UA can include a Supported header containing an option-tag such as the option-tag "policy" in the SIP REGISTER request. Based on this option-tag, the proxies, the S-CSCF/Registrar, and/or an application server via third party registration can determine that the SIP UA supports receiving Policy-Contact headers in the SIP 200OK to the SIP REGISTER).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gallant to include the teachings of Montemurro. The motivation for doing so is to allow the system to determine that the SIP UA supports receiving Policy-Contact headers in the SIP 200OK (¶ 0120 – Montemurro). 
 Regarding claim 43,
 

Gallant does not explicitly teach 
wherein the instructions are such that the UE is configured to register, in the network, that the UE supports processing of the designated SIP header

Montemurro teaches 


wherein the instructions are such that the UE is configured to register, in the network, that the UE supports processing of the designated SIP header (¶ 120 - draft-ietf-sip-session-policy-framework-05 does not currently define the Policy-Contact header being used in a SIP REGISTER or SIP 200OK, so this embodiment can be implemented as a SIP extension to draft-ietf-sip-session-policy-framework-05. To indicate support for this extension, the SIP UA can include a Supported header containing an option-tag such as the option-tag "policy" in the SIP REGISTER request. Based on this option-tag, the proxies, the S-CSCF/Registrar, and/or an application server via third party registration can determine that the SIP UA supports receiving Policy-Contact headers in the SIP 200OK to the SIP REGISTER).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gallant to include the teachings of Montemurro. The motivation for doing so is to allow the system to determine that the SIP UA supports receiving Policy-Contact headers in the SIP 200OK (¶ 0120 – Montemurro). 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Gallant in view of Linander further in view of Lau further in view of Rosenberg et al.  “SIP: Session initiation protocol” RFC 3261 – June 2002 (Rosenberg hereinafter) 

 Regarding claim 32,
 
Gallant teaches 


 wherein the designated SIP header for [..]  a response that a corresponding UE is not permitted to provide in reply to receipt of the designated SIP header, the response for the corresponding second multimedia UE  indicated by a status code (Fig.5 & Fig.7; ¶ 0095 -, contact section 708 is significantly different than section 508 of FIG. 5. In section 708, the contact list is noticeably shorter than section 508, even though the call circumstances are equivalent. Moreover, each contact listed in section 708 further comprises an added ¶meter not found among the contacts in section 508. Specifically, some contacts have a "final=yes" parameter 714. In accordance with a preferred embodiment of the present invention, these correspond to contact addresses for which no further location server lookup is necessary). The response selected from: 100 - 199 Provisional response –200 - 299 Final response, successful session establishment300 - 399 Final response (See ¶ 0094l Fig.3 provisional response 1xx and final response 2xx),

However, Gallant does not explicitly teach that the designated header imposes a restriction on a response. 

Response selected from call redirection400 - 499 Final response, unsuccessful, subscriber UA not able to accept the session500 - 599 Final response, unsuccessful, system failure 600 - 699 Final response, unsuccessful, subscriber not reachable on any UE. 


Linander teaches 
the designated header imposes a restriction on a response.(Abstract, Col.4, lines 1-20 - Each of the first plurality of communication request messages include dynamically generated filter parameters. The dynamically generated filter parameters may be used to restrict the number of responses to any given communication request message by allowing only selected nodes respond to specific communication request messages. Each time a new communication request message is to be transmitted with filter parameters, the filter parameters may be dynamically modified in order to allow different groups of nodes to respond to the communication request message).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gallant to include the teachings of Linander. The motivation for doing so is to allow the system to limit the number of responses to the communication request messages which are transmitted on the communication channel. In this way, by limiting the number of responses which may be transmitted at specified times over the communication channel, the likelihood of signal collisions occurring on the communication channel may be reduced ( Col.3, lines 60-65- Linander).
Rosenberg teaches 

The response selected from: 100 - 199 Provisional response –200 - 299 Final response, successful session establishment 300 - 399 Final response  redirection400 - 499 Final response, unsuccessful, subscriber UA not able to accept the session500 - 599 Final response, unsuccessful, system failure 600 - 699 Final response, unsuccessful, subscriber not reachable on any UE ( Section – Responses – 1xx,2xx,3xx,4xx,5xx,6xx). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gallant to include the teachings of Rosenberg. The motivation for doing so is to allow the system to determine the receipt of the request using different type of responses for efficient troubleshooting. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445